Citation Nr: 0601038	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
decision by the Newark Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, rated 10 percent.  In the same decision, the RO denied 
service connection for diabetic retinopathy (which was later 
granted in a July 2003 RO decision), and declined to reopen a 
claim of service connection for a left knee disorder.  In his 
notice of disagreement with the September 2002 decision, the 
veteran expressly limited his appeal to the matter of the 
rating for PTSD.  Accordingly, that is the only issue before 
the Board.  In July 2003 the RO increased the rating for PTSD 
to 30 percent, effective from the date of grant of service 
connection.  In March 2004, the veteran appeared at a Travel 
Board hearing before the undersigned.  The case was before 
the Board in September 2004, when it was remanded to the RO 
for additional development (to include additional notice of 
the Veterans Claims Assistance Act of 2000 (VCAA)).  In 
August 2005 the RO increased the rating for PTSD to 50 
percent, again effective from the date of the grant of 
service connection.  In view of AB v. Brown, 6 Vet. App. 35 
(1993), the claim remains in controversy, as less than the 
maximum available benefit was awarded.

The evidence (the April 2005 VA examination report) appears 
to raise the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  That matter is referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

Throughout the appellate period, the veteran's PTSD has been 
manifested by complaints of nightmares and flashbacks, some 
increased startle response, depression, hypervigilance, 
anxiety, social detachment, and some isolation; occupational 
and social impairment with deficiencies in most areas due to 
symptoms of PTSD is not shown.  

CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA's notice requirements are met.  The 
veteran was properly (see VAOPGCPREC 8-2003 (December 2003)) 
provided content complying notice (and update) on the 
downstream issue of an increased initial rating via the July 
2003 statement of the case (SOC) and the August 2005 
supplemental SOC (SSOC).  The August 2005 SSOC provided the 
text of the regulation implementing the VCAA.  Notably, 
earlier (November 2004) correspondence had advised the 
veteran to send to VA any evidence or information in his 
possession that pertains to his claim.  Everything submitted 
to date has been accepted for the record and considered.  
Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  In 
September 2004 the Board remanded the case for additional 
development, to include a VA examination.  The development 
was completed; and the case was reviewed de novo.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

As noted, service connection for PTSD was granted in a 
September 2002 rating decision, which found that the veteran 
suffered from PTSD due to enemy attacks on the Air Force base 
at which he was stationed during his service in Vietnam.  
Essentially, the veteran contends that the symptoms of his 
PTSD are of such severity that a rating in excess of 50 
percent is warranted.  

On VA examination in December 2001, the veteran complained of 
nightmares, flashbacks, hypervigilance, and an easy startle 
reflex.  He reported that his treatment for PTSD included 
medications such as Seroquel, Wellbutrin, and amitriptyline.  
He was employed, and had worked as a limousine driver for 
approximately the past seven years.  He was married and had 
three children, and he reported that his family life was 
good.  He spent most of his time working, and he also spent 
time watching television and doing yard work.  It was noted 
that he was abusing alcohol.  Examination revealed that the 
veteran was casually dressed and cooperative, and his mood 
was neutral.  His affect was appropriate, his speech was 
normal, and he had no perceptual problems.  Thought processes 
and thought content were normal.  He denied suicidal and 
homicidal ideation, and he was oriented to person, place, and 
time.  His memory was 2 out of 3; he was unable to do serial 
sevens.  His insight, judgment, and impulse control were 
fair.  He denied any recent stressful life events.  The 
examiner opined that the veteran had symptoms of PTSD, but 
was able to work, and his relationships were fairly normal.  
The diagnoses were PTSD and alcohol abuse.  The examiner 
stated that the veteran's PTSD symptoms were mild to 
moderate.  A Global Assessment of Functioning (GAF) score was 
60.  
VA outpatient records from December 2000 to November 2002 
reveal treatment the veteran received for numerous health 
disorders, primarily for diabetes.  Diagnoses of PTSD and 
major depression are also shown, and GAF scores were 
consistently 60.  The veteran complained of psychiatric 
symptoms including increased anger and anxiety, a dysphoric 
mood, and nightmares.  He denied suicidal ideation.  Various 
medications were prescribed, and were noted to have provided 
some improvement in psychiatric symptoms.  

On VA examination in March 2003, the veteran complained of 
nightmares, flashbacks, hypervigilance, and an easy startle 
reflex.  He reported that he stopped working as a limousine 
driver two years earlier and was looking for a new job.  He 
appeared to have few close friends and relatives, but his 
relationship with his family was good.  The veteran was 
dressed casually, and was cooperative.  Examination revealed 
that his mood was depressed and his affect was blunted.  He 
was oriented to person, place, and time.  His insight, 
judgment, and impulse control were fair.  His speech was 
normal and there were no perceptual problems.  Thought 
process and content were normal, and he denied 
suicidal/homicidal ideation.  He spent most of his time with 
his family, babysitting his granddaughter, and watching 
television.  Otherwise he appeared somewhat isolative.  The 
diagnosis was PTSD, and the GAF score was 45.  The examiner 
opined that PTSD did not prevent the veteran from finding 
employment.  

At the March 2004 hearing, the veteran reiterated that he had 
to stop working as a limousine driver because the medication 
he took to alleviate his PTSD symptoms caused drowsiness and 
confusion as to his surroundings.  He stated that his PTSD 
symptoms included nightmares, flashbacks, and an easy startle 
reflex.  He opined that his PTSD symptoms were "much worse" 
than they had been the prior two years.  His nightmares 
caused anxiety to such a degree that it kept him from 
sleeping for more than approximately four hours nightly.  His 
spouse testified that the anxiety from PTSD kept the veteran 
awake when he tried to sleep, and the medications that he 
took to alleviate the PTSD symptoms made him too drowsy to 
maintain employment.  

VA outpatient records from November 2002 to June 2005 
continued to show diagnoses of major depression and PTSD.  A 
July 2003 clinic record reveals that the veteran maintained a 
good relationship with his spouse, and he was able to work 
part-time.  Medications had alleviated PTSD symptoms 
somewhat, and he took the medication "only when he needs 
it."  In February 2005, the veteran complained of feeling 
increasingly depressed and of having little motivation.  
Clinical evaluation revealed that his appearance was mildly 
distressed.  His affect was sad, not labile, his mood was 
dysphoric, and he was worried about his future.  His thought 
process was intact with no evidence of psychosis.  The 
outpatient records show GAF scores ranging from 70 (in July 
2003) to 40 (in February 2005).  

On VA examination in April 2005, the veteran again complained 
of nightmares and flashbacks, hypervigilance, and an easy 
startle reflex; and he felt the symptoms were getting worse.  
He was taking Zoloft, Trazodone, and Seroquel for his PTSD 
symptoms.  It was noted that he had participated in PTSD 
group therapy in the past, but stopped going because he felt 
it worsened his depression.  He was dressed casually, and was 
cooperative.  He felt very depressed, with low energy, poor 
concentration, lack of motivation, and sporadic panic 
attacks.  He reported occasional visual hallucinations of 
"shadows."  He felt that all his symptoms were "fairly 
severe" in nature, and he had them constantly, with no 
periods of remission.  He stated that he had to stop working 
as a limousine driver because of poor concentration, and 
because his medications caused drowsiness.  His relationship 
with his family remained good, but he was "isolated" in 
that he did not keep in touch with friends or relatives.  
Examination revealed that his mood was depressed and his 
affect was blunted.  He was oriented to person, place, and 
time.  His insight, judgment, and impulse control were fair.  
His speech was normal and there were no perceptual problems.  
Thought process and thought content were normal, and he 
denied suicidal/homicidal ideation.  He continued to spend 
most of his time sitting around, pacing, or watching 
television.  He did not go out much, and his spouse remained 
his primary social contact.  The diagnosis was PTSD, and the 
GAF score was 40.

A June 2005 VA outpatient record shows that the veteran 
reported feeling better when he drank alcohol in the 
afternoon.  He had not taken any medication for PTSD for 
several weeks, and he was able to function in the care of his 
home.  He was not suicidal or severely depressed, and it was 
noted that he wanted to stop his medication.  Clinical 
evaluation revealed that his appearance was mildly 
distressed.  His affect was sad, not labile, his mood was 
dysphoric, and he continued to worry about his future.  His 
thought process was intact with no evidence of psychosis.  
The diagnosis was major depression, and the GAF score was 60.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings", but has 
assigned the current 50 percent rating for the entire appeal 
period.  The Board finds that the signs and symptoms of the 
veteran's service-connected PTSD have never during the 
appellate period exceeded the schedular criteria for a 50 
percent rating under Code 9411.  Hence, "staged ratings" 
are not for consideration.  

The veteran's PTSD is essentially manifested by nightmares, 
flashbacks, increased startle response, depression, 
hypervigilance, anxiety, social detachment, and some 
isolation.  He recounts a long list of symptoms claimed to be 
of substantial degree.  Nevertheless, VA examinations in 
December 2001, March 2003, and April 2005, along with VA 
outpatient records dated through June 2005, do not reveal 
occupational and social impairment with deficiencies in most 
areas due to PTSD symptoms listed in the schedular criteria 
for a 70 percent rating (outlined above).  Although the 
veteran exhibits an inability to establish and maintain 
effective relationships, there have been no demonstrated 
obsessional rituals which interfered with his routine 
activities; his speech is not intermittently illogical, 
obscure, or irrelevant; there has been no demonstrated near-
continuous panic or depression to a degree affecting his 
ability to function independently, appropriately and 
effectively; impaired impulse control is not shown (such as 
unprovoked irritability with periods of violence); there is 
no indication of spatial disorientation, or neglect of 
personal appearance and hygiene.  Although the veteran tends 
to be isolative, and apparently has some difficulty in 
adapting to some stressful circumstances, he lives with his 
family, and has at least some social contacts with family.  
Significantly, while the veteran alleges that his PTSD has 
been increasing in severity, the medical evidence reflects 
inconsistency in his representations regarding increased 
psychiatric symptoms.  For example, recent (June 2005) 
treatment records show that he stopped taking PTSD medication 
(but felt better drinking alcohol in the afternoon, although 
he had reported that the medication alleviated symptoms), was 
functioning in the upkeep of his home, and wanted to 
discontinue medication entirely.  Previously (in 2003) he had 
indicated he took medication "only when he needs it", 
reflecting that the need was not continuous.  

In short, the disability picture presented is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 70 percent, rating 
for PTSD (and does not approximate those criteria).  The 
preponderance of the evidence is against the claim, and it 
must be denied.

ORDER

A rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


